 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     AIRMOTIVE INVESTMENTS, LLC
 7
 8
 9
10                                UNITED STATES DISTRICT COURT
11                                        DISTRICT OF NEVADA
12                                                   ***
13   DITECH FINANCIAL SERVICES LLC f/k/a      )
     GREEN TREE SERVICING LLC, and            )
14   FEDERAL NATIONAL MORTGAGE                )
     ASSOCIATION,                             )             Case No. 3:16-cv-00194-MMD-WGC
15                                            )
                                  Plaintiffs, )
16                                            )
     vs.                                      )
17                                            )
     HIGHLAND RANCH HOMEOWNERS                )
18   ASSOCIATION; TBR I, LLC; KERN &          )
     ASSOCIATES, INC.; AIRMOTIVE              )
19   INVESTMENTS, LLC,                        )
                                              )
20                               Defendants. )
                                              )
21
               JOINT MOTION TO EXTEND TIME TO FILE NOTICE OF APPEAL
22
            COMES NOW, Defendants, AIRMOTIVE INVESTMENTS, LLC (“Airmotive”) and
23
     HIGHLAND RANCH HOMEOWNERS ASSOCIATION (“HOA”), and Plaintiffs, DITECH
24
     FINANCIAL SERVICES LLC f/k/a GREEN TREE SERVICING LLC (“Ditech”), and
25
     FEDERAL NATIONAL MORTGAGE ASSOCIATION (“Fannie Mae”), by and through their
26
     undersigned counsel, and hereby jointly move this Court to extend the time to file a Notice of
27
     Appeal in this matter, stating as follows:
28
                                                  Page 1 of 4                              7491 Rembrandt
 1        1.   On September 12, 2019, this Court entered an Order granting Plaintiffs’ Motion

 2             for Summary Judgment. [ECF #121].

 3        2.   On the same date, a Final Judgment was entered. [ECF #122].

 4        3.   Since the entry of the Final Judgment, Airmotive, HOA, Ditech and Fannie Mae

 5             have been attempting to negotiate the terms of an amicable settlement of all

 6             claims at issue between them in this matter.

 7        4.   The current deadline to file a Notice of Appeal is October 14, 2019 (because

 8             October 12, 2019 falls on a Saturday).

 9        5.   The parties desire to further discuss an amicable resolution before incurring the

10             costs associated with an appeal.

11        6.   Fed. R. App. P. 4 provides in pertinent part as follows:

12             (5) Motion for Extension of Time.
               (A) The district court may extend the time to file a notice of appeal
13             if:
               (i) a party so moves no later than 30 days after the time prescribed
14             by this Rule 4(a) expires; and
               (ii) regardless of whether its motion is filed before or during the 30
15             days after the time prescribed by this Rule 4(a) expires, that party
               shows excusable neglect or good cause.
16             (B) A motion filed before the expiration of the time prescribed in
               Rule 4(a)(1) or (3) may be ex parte unless the court requires
17             otherwise. If the motion is filed after the expiration of the
               prescribed time, notice must be given to the other parties in
18             accordance with local rules.
               (C) No extension under this Rule 4(a)(5) may exceed 30 days after
19             the prescribed time or 14 days after the date when the order
               granting the motion is entered, whichever is later.
20
          7.   Pursuant to Fed. R. App. P. 4, Airmotive, HOA, Ditech and Fannie Mae
21
               respectfully request that this Court enter an Order extending the deadline to file a
22
               Notice of Appeal herein until (a) November 11, 2019; or (b) 14 days after an
23
               Order granting this Motion is entered, whichever is later.
24
     //
25
     //
26
     //
27
     //
28
                                            Page 2 of 4                                 7491 Rembrandt
 1         8.     This Motion is made in good faith and not for purpose of delay.

 2         Dated this     11th        day of October, 2019.

 3   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                               PERRY & WESTBROOK
 4
 5
      /s/ Timothy E. Rhoda                            /s/ Alan W. Westbrook
 6   TIMOTHY E. RHODA, ESQ.                          ALAN W WESTBROOK, ESQ.
     Nevada Bar No. 7878                             Nevada Bar No. 6167
 7   9120 West Post Road, Suite 100                  1701 W. Charleston Blvd., Suite 200
     Las Vegas, Nevada 89148                         Las Vegas, NV 89102
 8   (702) 254-7775                                  702-870-2400
     croteaulaw@croteaulaw.com                       702-870-8220 (fax)
 9   Attorney for Defendant                          awestbrook@perrywestbrook.com
     Airmotive Investments, LLC                      Attorney for Defendant
10                                                   Highland Ranch Homeowners Association
     AKERMAN, LLP
11
12
      /s/ Jared M. Sechrist
13   JARED M. SECHRIST, ESQ.
     Nevada Bar No. 10439
14   1635 Village Center Circle, Suite 200
     Las Vegas, NV 89134
15   702-634-5000
     702-380-8572 (fax)
16   Jared.sechrist@akerman.com
     Attorney for Plaintiffs
17   Ditech Financial Services, LLC and
     Federal National Mortgage Association
18
19                                             IT IS SO ORDERED.

20
                                               By:
21                                                     Judge, U.S. District Court

22
                                               Dated: October 15, 2019
23
24
25
26
27
28
                                             Page 3 of 4                            7491 Rembrandt
     Case 3:16-cv-00194-MMD-WGC Document 123 Filed 10/11/19 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on this       11th         day of October, 2019, I served via the

 3    United States District Court CM/ECF electronic filing system, the foregoing JOINT MOTION

 4    TO EXTEND TIME TO FILE NOTICE OF APPEAL to the following parties:

 5          Ariel E. Stern                             Tenesa S Powell
            Akerman LLP                                Akerman LLP
 6          1635 VillageCenter Circle                  1635 Village Center Circle, Suite 200
            Suite 200                                  Las Vegas, NV 89134
 7          Las Vegas, NV 89134                        702-634-5000
            702-634-5000                               702-380-8572 (fax)
 8          702-380-8572 (fax)                         tenesa.scaturro@akerman.com
            ariel.stern@akerman.com                    Attorney for Plaintiffs
 9          Attorney for Plaintiffs                    Ditech Financial Services, LLC and
            Ditech Financial Services, LLC and         Federal National Mortgage Association
10          Federal National Mortgage Association
                                                       Alan W Westbrook
11          Jamie K Combs                              Perry & Westbrook
            Akerman LLP                                1701 W. Charleston Blvd., Suite 200
12          1635 Village Center Circle, Suite 200      Las Vegas, NV 89102
            Las Vegas, NV 89134                        702-870-2400
13          702-634-5007                               702-870-8220 (fax)
            702-380-8572 (fax)                         awestbrook@perrywestbrook.com
14          jamie.combs@akerman.com                    Attorney for Defendant
            Attorney for Plaintiffs                    Highland Ranch Homeowners Association
15          Ditech Financial Services, LLC and
            Federal National Mortgage Association      Gayle A. Kern
16                                                     Leach Kern Gruchow Anderson Song
            Donna M. Wittig                            5421 Kietzke Lane, Ste. 200
17          Akerman LLP                                Reno, NV 89511
            1635 Village Center Circle, Suite 200      775-324-5930
18          Las Vegas, NV 89134                        775-324-6173 (fax)
            (702) 634-5000                             gkern@lkglawfirm.com
19          donna.wittig@akerman.com                   Attorney for Defendant
            Attorney for Plaintiffs                    Kern & Associates, Inc.
20          Ditech Financial Services, LLC and
            Federal National Mortgage Association      Karen M. Ayarbe
21                                                     Leach Kern Gruchow Anderson Song
            Jared M Sechrist                           5421 Kietzke Lane, Suite 200
22          Akerman                                    Reno, NV 89511
            1635 Village Center Circle, Suite 200      775-324-5930
23          Las Vegas, NV 89134                        775-324-6173 (fax)
            702-634-5039                               kayarbe@lkglawfirm.com
24          jared.sechrist@akerman.com                 Attorney for Defendant
            Attorney for Plaintiffs                    Kern & Associates, Inc.
25          Ditech Financial Services, LLC and
            Federal National Mortgage Association
26
27                                             /s/ Timothy E. Rhoda
                                               An employee of ROGER P. CROTEAU &
28                                             ASSOCIATES, LTD.

                                             Page 4 of 4                                 7491 Rembrandt
